UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: March 31 Date of reporting period: September 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended September 30, 2009 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Six Since Class date 1-year 5-year 10-year inception months 1-year 5-year 10-year inception A 2 6-15-00 12.68 1.41  4.97 21.23 12.68 7.26  37.73 B 2 6-15-00 13.32 0.89  5.61 22.13 13.32 4.51  41.55 C 2 6-15-00 9.67 1.27  5.61 26.13 9.67 6.51  41.55 I 6-15-00 7.72 2.78  4.15 27.86 7.72 14.67  32.56 R1 6-15-00 8.45 1.67  5.24 27.34 8.45 8.63  39.34 R3 6-15-00 8.34 1.78  5.14 27.47 8.34 9.22  38.75 R4 6-15-00 8.05 2.08  4.85 27.72 8.05 10.86  37.02 R5 6-15-00 7.75 2.39  4.57 27.89 7.75 12.54  35.23 T 2 6-15-00 13.37 0.68  5.65 20.75 13.37 3.44  41.76 ADV 6-15-00 7.99 2.51  4.40 27.67 7.99 13.19  34.15 NAV 6-15-00 7.68 2.85  4.07 27.96 7.68 15.11  32.01 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A and Class T shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I, Class R1, Class R3, Class R4, Class R5, Class ADV and Class NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until July 31, 2010. The net expenses are as follows: Class A  1.35%, Class B  2.10%, Class C  2.10%, Class R1  1.80%, Class R3 1.65%, Class R4  1.35%, Class R5  1.05% and Class T  1.98%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  1.47%, Class B 2.82%, Class C  2.82%, Class R1  8.70%, Class R3  8.57%, Class R4  8.26%, Class R5  7.95% and Class T  2.07%. For other classes, the net expenses equal the gross expenses and are as follows: Class I0.86%, Class ADV  1.14% and Class NAV  0.83%. The Funds expenses for the current fiscal year may be higher than the expenses listed above, for some of the following reasons: i) a significant decrease in average net assets may result in a higher advisory fee rate; ii) a significant decrease in average net assets may result in an increase in the expense ratio; and iii) the termination or expiration of expense cap reimbursements. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Funds Class I, Class R1, Class R3, Class R4, Class R5, Class T, Class ADV and Class NAV prospectuses. 2 On April 25, 2008, through a reorganization, the Fund acquired all of the assets of the Rainier Large Cap Growth Equity Portfolio (the predecessor fund). On that date, the predecessor fund offered its Original share class and Institutional share class in exchange for Class A and Class I shares, respectively, of the John Hancock Rainier Growth Fund. Classes A, B, C, I, R1, R3, R4, R5, ADV and NAV of the John Hancock Rainier Growth Fund were first offered on April 28, 2008. The predecessor funds Original share class returns have been recalculated to reflect the gross fees and expenses of Class A shares. The returns prior to April 28, 2008 are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class B, C, I, R1, R3, R4, R5, ADV, and NAV, respectively. Class T shares were first offered October 6, 2008; the returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class T shares. 6 Rainier Growth Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Rainier Growth Fund Class A 5 shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without sales With maximum Class Period beginning charge sales charge Index 1 Index 2 B 6-15-00 $5,845 $5,845 $5,918 $8,471 C 6-15-00 5,845 5,845 5,918 8,471 I 6-15-00 6,744 6,744 5,918 8,471 R1 6-15-00 6,066 6,066 5,918 8,471 R3 6-15-00 6,125 6,125 5,918 8,471 R4 6-15-00 6,298 6,298 5,918 8,471 R5 6-15-00 6,477 6,477 5,918 8,471 T 6-15-00 6,131 5,824 5,918 8,471 ADV 6-15-00 6,585 6,585 5,918 8,471 NAV 6-15-00 6,799 6,799 5,918 8,471 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class T, Class ADV and Class NAV shares, respectively, as of September 30, 2009. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 1000 Growth Index  Index 1  is an unmanaged index of the 1,000 largest companies in the Russell 3,000 Index. Standard & Poors 500 Index  Index 2  is an unmanaged index that includes 500 widely traded commonstocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors, as described in the Funds Class I, Class R1, Class R3, Class R4, Class R5, Class T, Class ADV and Class NAV share prospectuses. 4 Index 1 as of closest month end to fund inception date. 5 On April 25, 2008, through a reorganization, the Fund acquired all of the assets of the Rainier Large Cap Growth Equity Portfolio (the predecessor fund). On that date, the predecessor fund offered its Original share class and Institutional share class in exchange for Class A and Class I shares, respectively, of the John Hancock Rainier Growth Fund. ClassesA, B, C, I, R1, R3, R4, R5, ADV and NAV of the John Hancock Rainier Growth Fund were first offered on April 28, 2008. The predecessor funds Original share class returns have been recalculated to reflect the gross fees and expenses of Class A shares. The returns prior to April 28, 2008 are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class B, C, I, R1, R3, R4, R5, ADV, and NAV, respectively. Class T shares were first offered October 6, 2008; the returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class T shares. Semiannual report | Rainier Growth Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on April 1, 2009, with the same investment held until September 30, 2009. Account value Ending value Expenses paid during on 4-1-09 on 9-30-09 period ended 9-30-09 1 Class A $1,000.00 $1,276.50 $7.19 Class B 1,000.00 1,271.30 11.33 Class C 1,000.00 1,271.30 11.39 Class I 1,000.00 1,278.60 4.86 Class R1 1,000.00 1,273.40 9.57 Class R3 1,000.00 1,274.70 8.72 Class R4 1,000.00 1,277.20 6.96 Class R5 1,000.00 1,278.90 5.26 Class T 1,000.00 1,271.40 10.93 Class ADV 1,000.00 1,276.70 6.05 Class NAV 1,000.00 1,279.60 4.69 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at September 30, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Rainier Growth Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on April 1, 2009, with the same investment held until September 30, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 4-1-09 on 9-30-09 period ended 9-30-09 1 Class A $1,000.00 $1,018.80 $6.38 Class B 1,000.00 1,015.10 10.05 Class C 1,000.00 1,015.00 10.10 Class I 1,000.00 1,020.80 4.31 Class R1 1,000.00 1,016.60 8.49 Class R3 1,000.00 1,017.40 7.74 Class R4 1,000.00 1,019.00 6.17 Class R5 1,000.00 1,020.50 4.66 Class T 1,000.00 1,015.40 9.70 Class ADV 1,000.00 1,019.80 5.37 Class NAV 1,000.00 1,021.00 4.15 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.26%, 1.99%, 2.00%, 0.85%, 1.68%, 1.53%, 1.22%, 0.92%, 1.92%, 1.06% and 0.82% for Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class T, Class ADV and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Fund proxy expenses have been excluded from the expenses shown above. Semiannual report | Rainier Growth Fund 9 Portfolio summary Top 10 Holdings 1 Apple, Inc. 3.7% Microsoft Corp. 2.3% Cisco Systems, Inc. 3.3% Visa, Inc. (Class A) 2.2% Amazon.com, Inc. 2.7% Southwestern Energy Co. 2.0% Google, Inc. (Class A) 2.4% Praxair, Inc. 2.0% Transocean, Ltd. 2.3% Colgate-Palmolive Co. 2.0% Sector Composition Information Technology 32% Energy 5% Health Care 14% Materials 4% Consumer Discretionary 13% Telecommunication Services 1% Industrials 11% Utilities 1% Consumer Staples 9% Short-Term Investments & Other 1% Financials 9% 1 As a percentage of net assets on September 30, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on September 30, 2009. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 9-30-09 (unaudited) Shares Value Common stocks 98.78% (Cost $1,053,928,017) Consumer Discretionary 12.81% Hotels, Restaurants & Leisure 1.68% Carnival Corp. 385,440 12,827,443 McDonalds Corp. 130,510 7,448,206 Internet & Catalog Retail 2.65% Amazon.com, Inc. (I) 343,600 32,078,496 Media 2.75% Comcast Corp. (Class A) 531,370 8,974,839 DIRECTV Group, Inc. (I)(L) 299,560 8,261,865 Time Warner, Inc. 559,250 16,095,215 Multiline Retail 1.00% Kohls Corp. (I) 212,010 12,095,171 Specialty Retail 3.03% Best Buy Co., Inc. 298,290 11,191,841 Gap, Inc. 383,830 8,213,962 Lowes Cos., Inc. 822,400 17,221,056 Textiles, Apparel & Luxury Goods 1.70% Coach, Inc. 321,560 10,585,755 NIKE, Inc. (Class B) 154,535 9,998,414 Consumer Staples 9.24% Beverages 1.69% PepsiCo, Inc. 348,510 20,443,597 Food & Staples Retailing 2.16% CVS Caremark Corp. 478,065 17,086,043 Wal-Mart Stores, Inc. 184,440 9,054,160 Food Products 1.39% General Mills, Inc. 261,860 16,858,547 Household Products 2.84% Church & Dwight Co., Inc. 201,160 11,413,818 Colgate-Palmolive Co. 301,410 22,991,555 Personal Products 1.16% Avon Products, Inc. 411,440 13,972,502 See notes to financial statements Semiannual report | Rainier Growth Fund 11 F I N A N C I A L S T A T E M E N T S Shares Value Energy 5.14% Energy Equipment & Services 3.17% Cameron International Corp. (I) 281,630 10,651,247 Transocean, Ltd. (I) 324,083 27,718,819 Oil, Gas & Consumable Fuels 1.97% Southwestern Energy Co. (I) 558,510 23,837,207 Financials 9.12% Capital Markets 5.63% BlackRock, Inc. (L) 87,415 18,953,320 Charles Schwab Corp. 822,325 15,747,524 Franklin Resources, Inc. 137,070 13,789,242 Goldman Sachs Group, Inc. 48,450 8,931,757 Morgan Stanley 344,650 10,642,792 Diversified Financial Services 3.49% IntercontinentalExchange, Inc. (I) 140,825 13,686,782 JPMorgan Chase & Co. 460,320 20,171,222 MSCI, Inc. (Class A) (I) 284,410 8,424,224 Health Care 13.73% Biotechnology 4.30% Alexion Pharmaceuticals, Inc. (I) 118,680 5,286,007 Amgen, Inc. (I) 274,020 16,504,225 Celgene Corp. (I) 154,315 8,626,208 Gilead Sciences, Inc. (I) 464,715 21,646,425 Health Care Equipment & Supplies 3.76% Alcon, Inc. 104,240 14,454,961 Baxter International, Inc. 254,470 14,507,335 St. Jude Medical, Inc. (I) 424,760 16,569,888 Health Care Providers & Services 1.60% Aveta, Inc. (I)(S) 97,210 437,445 Express Scripts, Inc. (I) 244,265 18,950,079 Life Sciences Tools & Services 1.33% Illumina, Inc. (I)(L) 233,590 9,927,575 QIAGEN NV (I) 288,430 6,137,790 Pharmaceuticals 2.74% Abbott Laboratories 128,240 6,344,033 Allergan, Inc. 270,650 15,362,094 Teva Pharmaceutical Industries, Ltd., SADR 227,175 11,485,968 Industrials 10.79% Aerospace & Defense 2.81% Precision Castparts Corp. 162,005 16,503,449 United Technologies Corp. 288,235 17,562,159 Air Freight & Logistics 1.09% Expeditors International of Washington, Inc. 373,965 13,144,870 Electrical Equipment 2.34% ABB, Ltd., SADR 476,745 9,553,970 AMETEK, Inc. 247,330 8,634,290 First Solar, Inc. (I)(L) 66,430 10,154,490 See notes to financial statements 12 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Shares Value Industrials (continued) Industrial Conglomerates 1.05% 3M Co. 171,680 $12,669,984 Machinery 2.40% Cummins, Inc. 338,330 15,160,567 Danaher Corp. 206,760 13,919,083 Road & Rail 1.10% CSX Corp. 317,600 13,294,736 Information Technology 31.36% Communications Equipment 6.37% BancTec, Inc. (I)(K)(S) 197,026 1,202,752 Cisco Systems, Inc. (I) 1,709,340 40,237,864 Juniper Networks, Inc. (I) 309,770 8,369,985 QUALCOMM, Inc. 425,175 19,124,371 Research In Motion, Ltd. (I) 121,445 8,203,610 Computers & Peripherals 6.53% Apple, Inc. (I) 240,875 44,650,999 EMC Corp. (I) 1,241,250 21,150,900 Hewlett-Packard Co. 279,385 13,189,766 Electronic Equipment, Instruments & Components 0.40% Amphenol Corp. (Class A) 126,660 4,772,549 Internet Software & Services 2.89% eBay, Inc. (I) 271,140 6,401,615 Google, Inc. (Class A) (I) 57,690 28,605,586 IT Services 3.46% Cognizant Technology Solutions Corp. (Class A) (I) 279,240 10,795,418 Mastercard, Inc. (Class A) 22,900 4,629,235 Visa, Inc. (Class A) (L) 383,415 26,497,811 Semiconductors & Semiconductor Equipment 5.04% Broadcom Corp. (Class A) (I) 524,760 16,104,884 Intel Corp. 1,009,625 19,758,361 Marvell Technology Group, Ltd. (I) 570,980 9,244,166 NVIDIA Corp. (I) 507,960 7,634,639 Taiwan Semiconductor Manufacturing Co., Ltd., SADR 758,452 8,312,634 Software 6.67% Adobe Systems, Inc. (I) 417,300 13,787,592 Check Point Software Technologies, Ltd. (I) 469,370 13,306,639 Citrix Systems, Inc. (I) 309,590 12,145,216 Microsoft Corp. 1,050,325 27,192,914 Oracle Corp. 684,470 14,264,355 Materials 4.20% Chemicals 2.51% FMC Corp. 115,360 6,489,000 Praxair, Inc. 292,350 23,882,071 Metals & Mining 1.69% Freeport-McMoRan Copper & Gold, Inc. 299,080 20,519,879 See notes to financial statements Semiannual report | Rainier Growth Fund 13 F I N A N C I A L S T A T E M E N T S Shares Value Telecommunication Services 1.23% Wireless Telecommunication Services 1.23% American Tower Corp. (Class A) (I) 409,070 14,890,148 Utilities 1.16% Independent Power Producers & Energy Traders 1.16% AES Corp. (I) 945,030 14,005,345 Par value Value Short-Term Investments 6.95% (Cost $84,142,824) Repurchase Agreement 1.28% Repurchase Agreement with State Street Corp. dated 9-30-09 at 0.01% to be repurchased at $15,502,004 on 10-1-09, collateralized by $95,000 Federal Home Loan Bank, 4.645% due 10-5-17 (valued at $97,613, including interest), $4,130,000 Federal Home Loan Bank, 2.10% due 8-10-12 (valued at $4,145,488, including interest), and $10,590,000 Federal Home Loan Mortgage Corp., 4.50% due 1-15-13 (valued at $11,569,575, including interest). $15,502,000 15,502,000 Rate Shares Value Cash Equivalents 5.67% John Hancock Cash Investment Trust (T)(W) 0.2762% (Y) 6,857,100 68,639,566 Total investments (Cost $1,138,070,841)  105.73% Other assets and liabilities, net (5.73%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. SADR Sponsored American Depositary Receipts (I) Non-income producing security. (K) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Funds decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Value as a percentage Value as of Issuer, description Acquisition date Acquisition cost of Funds net assets September 30, 2009 BancTec, Inc. common stock 6-20-07 $4,728,640 0.10% $1,202,752 (L) All or a portion of this security is on loan as of September 30, 2009. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of the Adviser. See notes to financial statements 14 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S (Y) The rate shown is the annualized seven-day yield as of September 30, 2009.  At September 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $1,178,800,525. Net unrealized appreciation aggregated $100,915,597, of which $152,123,282 related to appreciated investment securities and $51,207,685 related to depreciated investment securities. See notes to financial statements Semiannual report | Rainier Growth Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 9-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $1,053,928,017) including $67,391,903 of securities loaned (Note 2) $1,195,574,556 Investments in affiliated issuers, at value (Cost $68,640,824) (Note 2) 68,639,566 Repurchase agreements, at value (Cost $15,502,000) (Note 2) 15,502,000 Total investments, at value (Cost $1,138,070,841) Cash 304 Receivable for investments sold 13,198,938 Receivable for fund shares sold 1,585,246 Dividends and interest receivable 254,197 Receivable for securities lending income 15,933 Receivable from affiliates 30,365 Receivable due from adviser 101,177 Other receivables and prepaid assets 330,727 Total assets Liabilities Payable for investments purchased 14,622,606 Payable for fund shares repurchased 696,511 Payable upon return of securities loaned (Note 2) 68,641,492 Payable to affiliates Accounting and legal services fees 9,408 Transfer agent fees 355,630 Distribution and service fees 1,046 Other liabilities and accrued expenses 496,879 Total liabilities Net assets Capital paid-in $2,348,657,543 Undistributed net investment income 179,469 Accumulated net realized loss on investments and foreign currencytransactions (1,280,073,555) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 141,645,980 Net assets See notes to financial statements 16 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($259,483,507 ÷ 15,833,318 shares) $16.39 Class B ($27,320,295 ÷ 1,680,257 shares) 1 $16.26 Class C ($17,120,573 ÷ 1,053,064 shares) 1 $16.26 Class I ($181,436,560 ÷ 10,982,615 shares) $16.52 Class R1 ($152,668 ÷ 9,336 shares) $16.35 Class R3 ($72,915 ÷ 4,452 shares) $16.38 Class R4 ($73,228 ÷ 4,452 shares) $16.45 Class R5 ($73,543 ÷ 4,456 shares) $16.51 2 Class T ($80,845,933 ÷ 4,943,883 shares) $16.35 Class ADV ($17,970,207 ÷ 1,090,941 shares) $16.47 Class NAV ($625,860,008 ÷ 37,892,244 shares) $16.52 Maximum offering price per share Class A (net asset value per share ÷ 95%) 3 $17.25 Class T (net asset value per share ÷ 95%) 3 $17.21 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 Net assets and shares outstanding have been rounded for presentation purposes. The net asset value is as reported on September 30, 2009. 3 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Rainier Growth Fund 17 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 9-30-09 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $6,073,207 Securities lending 57,941 Interest 4,835 Less foreign taxes withheld (163,424) Total investment income Expenses Investment management fees (Note 4) 3,946,514 Distribution and service fees (Note 4) 651,193 Transfer agent fees (Note 4) 1,270,163 Accounting and legal services fees (Note 4) 34,202 Trustees fees (Note 5) 41,919 State registration fees (Note 4) 26,851 Printing and postage fees (Note 4) 119,797 Professional fees 126,465 Custodian fees 60,301 Registration and filing fees 98,943 Proxy fees 267,357 Other 25,533 Total expenses Less expense reductions (Note 4) (839,164) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments in unaffiliated issuers (86,454,346) Investments in affiliated issuers 4,344 Foreign currency transactions (74) Change in net unrealized appreciation (depreciation) of Investments in unaffiliated issuers 338,694,014 Investments in affiliated underlying funds (1,258) Translation of assets and liabilities in foreign currencies 662 Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 4-1-09 to 9-30-09. See notes to financial statements 18 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Year ended ended 9-30-09 1 3-31-09 Increase (decrease) in net assets From operations Net investment income $142,485 $679,905 Net realized loss (86,450,076) (310,987,326) Change in net unrealized appreciation (depreciation) 338,693,418 (143,822,280) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class I  (128,337) Class R5  (43) Class NAV  (498,835) Total distributions  From Fund share transactions (Note 6) Total increase Net assets Beginning of period 856,336,486 300,229,627 End of period Undistributed net investment income 1 Semiannual period from 4-1-09 to 9-30-09. Unaudited. See notes to financial statements Semiannual report | Rainier Growth Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 9-30-09 1 3-31-09 2 3-31-08 3 3-31-07 3 3-31-06 3 3-31-05 Per share operating performance Net asset value, beginning of period Net investment loss (0.01) 4 (0.01) 4 (0.02) (0.04) (0.07) 4 (0.06) Net realized and unrealized gain (loss) on investments 3.56 (8.06) 0.49 1.41 3.50 0.87 Total from investment operations Net asset value, end of period Total return (%) 7 Ratios and supplemental data Net assets, end of period (in millions) $259 $193 $164 $33 $15 $7 Ratios (as a percentage of average net assets): Expenses before reductions 1.70 8 1.47 1.17 9 1.30 1.72 2.19 Expenses net of fee waivers and credits 1.31 8 1.18 1.19 9 1.19 1.19 1.19 Expenses net of fee waivers 1.31 8 1.18 1.19 9 1.19 1.19 1.19 Net investment loss (0.17) 10 (0.04) (0.27) (0.38) (0.42) (0.43) Portfolio turnover (%) 67 101 86 101 96 119 1 Semiannual period from 4-1-09 to 9-30-09. Unaudited. 2 After the close of business on April 25, 2008, holders of Original Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class A shares of the John Hancock Rainier Growth Fund. These shares were first offered on April 28, 2008. Additionally, the accounting and performance history of the Original Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund Class A. 3 Audited by previous independent registered public accounting firm. 4 Based on the average daily shares outstanding. 5 Assumes dividend reinvestment. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Includes the proxy expenses, which amounted to 0.03% of average net assets. 9 Prior to the reorganization (see Note 8), the Fund was subject to a contractual expense reimbursement and recoupment plan. 10 Annualized. See notes to financial statements 20 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S CLASS B SHARES Period ended 9-30-09 1 3-31-09 2 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.07) (0.09) Net realized and unrealized gain (loss) on investments 3.54 (9.58) Total from investment operations Net asset value, end of period Total return (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) $27 $27 Ratios (as a percentage of average net assets): Expenses before reductions 2.71 7 2.82 8 Expenses net of fee waivers 2.06 7 2.05 8 Expenses net of fee waivers and credits 2.06 7 2.04 8 Net investment loss (0.91) 8 (0.75) 8 Portfolio turnover (%) 67 101 9 1 Semiannual period from 4-1-09 to 9-30-09. Unaudited. 2 Class B shares began operations on 4-28-08. 3 Based on the average daily shares outstanding. 4 Assumes dividend reinvestment. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Includes the proxy expenses, which amounted to 0.03% of average net assets. 8 Annualized. 9 Portfolio turnover is shown for the period from April 1, 2008 to March 31, 2009. CLASS C SHARES Period ended 9-30-09 1 3-31-09 2 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.07) (0.09) Net realized and unrealized gain (loss) on investments 3.54 (9.58) Total from investment operations Net asset value, end of period Total return (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) $17 $15 Ratios (as a percentage of average net assets): Expenses before reductions 2.23 7 2.82 8 Expenses net of fee waivers 2.06 7 2.05 8 Expenses net of fee waivers and credits 2.06 7 2.04 8 Net investment loss (0.92) 8 (0.77) 8 Portfolio turnover (%) 67 101 9 1 Semiannual period from 4-1-09 to 9-30-09. Unaudited. 2 Class C shares began operations on 4-28-08. 3 Based on the average daily shares outstanding. 4 Assumes dividend reinvestment. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Includes the proxy expenses, which amounted to 0.03% of average net assets. 8 Annualized. 9 Portfolio turnover is shown for the period from April 1, 2008 to March 31, 2009. See notes to financial statements Semiannual report | Rainier Growth Fund 21 F I N A N C I A L S T A T E M E N T S CLASS I SHARES Period ended 9-30-09 1 3-31-09 2 3-31-08 3 3-31-07 Per share operating performance Net asset value, beginning of period Net investment income 5 0.02 0.04 — 6 — 6 Net realized and unrealized gain (loss) on investments 3.58 (8.09) 0.54 (0.50) Total from investment operations Less distributions From net investment income — (0.01) — — Net asset value, end of year Total return (%) 7 8 9 Ratios and supplemental data Net assets, end of period (in millions) $181 $133 $136 $537 Ratios (as a percentage of average net assets): Expenses before reductions 0.93 10 0.86 0.92 11 1.00 12 Expenses net of fee waivers 0.90 10 0.86 0.94 11 0.94 12 Expenses net of fee waivers and credits 0.90 10 0.86 0.94 11 0.94 12 Net investment income (loss) 0.24 12 0.22 (0.02) 0.15 12 Portfolio turnover (%) 67 101 86 101 13 1 Semiannual period from 4-1-09 to 9-30-09. Unaudited. 2 After the close of business on April 25, 2008, holders of Institutional Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class I shares of the John Hancock Rainier Growth Fund. These shares were first offered on April 28, 2008. Additionally, the accounting and performance history of the Institutional Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund Class I. 3 Audited by previous independent registered public accounting firm. 4 Class I shares began operations on 2-20-07. 5 Based on the average daily shares outstanding. 6 Less than (0.01) per share. 7 Assumes dividend reinvestment. 8 Not annualized. 9 Total returns would have been lower had certain expenses not been reduced during the periods shown. 10 Includes the proxy expenses, which amounted to 0.03% of average net assets. 11 Prior to the reorganization (see Note 8), the Fund was subject to a contractual expense reimbursement and recoupment plan. 12 Annualized. 13 Annualized based on investments held for a full year. CLASS R1 SHARES Period ended 9-30-09 1 3-31-09 2 Per share operating performance Net asset value, beginning of year Net investment loss 3 (0.05) (0.08) Net realized and unrealized gain (loss) on investments 3.56 (9.54) Total from investment operations Net asset value, end of year Total return (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) — 7 — 7 Ratios (as a percentage of average net assets): Expenses before reductions 8.41 8 8.70 9 Expenses net of fee waivers 1.72 8 1.64 9 Expenses net of fee waivers and credits 1.72 8 1.64 9 Net investment loss (0.67) 9 (0.50) 9 Portfolio turnover (%) 67 101 10 1 Semiannual period from 4-1-09 to 9-30-09. Unaudited. 2 Class R1 shares began operations on 4-28-08. 3 Based on the average daily shares outstanding. 4 Assumes dividend reinvestment. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Less than $500,000. 8 Includes the proxy expenses, which amounted to 0.02% of average net assets. 9 Annualized. 10 Portfolio turnover is shown for the period from April 1, 2008 to March 31, 2009. See notes to financial statements 22 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S CLASS R3 SHARES Period ended 9-30-09 1 3-31-09 2 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.03) (0.06) Net realized and unrealized gain (loss) on investments 3.56 (9.55) Total from investment operations Net asset value, end of period Total return (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) — 7 — 7 Ratios (as a percentage of average net assets): Expenses before reductions 9.47 8 8.57 9 Expenses net of fee waivers 1.58 8 1.54 9 Expenses net of fee waivers and credits 1.58 8 1.54 9 Net investment loss (0.44) 9 (0.40) 9 Portfolio turnover (%) 67 101 10 1 Semiannual period from 4-1-09 to 9-30-09. Unaudited. 2 Class R3 shares began operations on 4-28-08. 3 Based on the average daily shares outstanding. 4 Assumes dividend reinvestment. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Less than $500,000. 8 Includes the proxy expenses, which amounted to 0.03% of average net assets. 9 Annualized. 10 Portfolio turnover is shown for the period from April 1, 2008 to March 31, 2009. CLASS R4 SHARES Period ended 9-30-09 1 3-31-09 2 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.01) (0.02) Net realized and unrealized gain (loss) on investments 3.58 (9.56) Total from investment operations Net asset value, end of period Total return (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) — 7 — 7 Ratios (as a percentage of average net assets): Expenses before reductions 9.14 8 8.26 9 Expenses net of fee waivers 1.28 8 1.24 9 Expenses net of fee waivers and credits 1.28 8 1.24 9 Net investment loss (0.14) 9 (0.10) 9 Portfolio turnover (%) 67 101 10 1 Semiannual period from 4-1-09 to 9-30-09. Unaudited. 2 Class R4 shares began operations on 4-28-08. 3 Based on the average daily shares outstanding. 4 Assumes dividend reinvestment. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Less than $500,000. 8 Includes the proxy expenses, which amounted to 0.03% of average net assets. 9 Annualized. 10 Portfolio turnover is shown for the period from April 1, 2008 to March 31, 2009. See notes to financial statements Semiannual report | Rainier Growth Fund 23 F I N A N C I A L S T A T E M E N T S CLASS R5 SHARES Period ended 9-30-09 1 3-31-09 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.01 0.03 Net realized and unrealized gain (loss) on investments 3.59 (9.57) Total from investment operations Less distributions From net investment income — (0.01) Net asset value, end of period Total return (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) — 7 — 7 Ratios (as a percentage of average net assets): Expenses before reductions 8.81 8 7.95 9 Expenses net of fee waivers 0.98 8 0.94 9 Expenses net of fee waivers and credits 0.98 8 0.94 9 Net investment income 0.16 9 0.20 9 Portfolio turnover (%) 67 101 10 1 Semiannual period from 4-1-09 to 9-30-09. Unaudited. 2 Class R5 shares began operations on 4-28-08. 3 Based on the average daily shares outstanding. 4 Assumes dividend reinvestment. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Less than $500,000. 8 Includes the proxy expenses, which amounted to 0.03% of average net assets. 9 Annualized. 10 Portfolio turnover is shown for the period from April 1, 2008 to March 31, 2009. CLASS T SHARES Period ended 9-30-09 1 3-31-09 2 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.06) (0.05) Net realized and unrealized gain (loss) on investments 3.55 (3.68) Total from investment operations Net asset value, end of period Total return (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) $81 $72 Ratios (as a percentage of average net assets): Expenses before reductions 2.52 7 2.07 8 Expenses net of fee waivers 1.98 7 1.99 8 Expenses net of fee waivers and credits 1.98 7 1.98 8 Net investment loss (0.83) 8 (0.74) 8 Portfolio turnover (%) 67 101 9 1 Semiannual period from 4-1-09 to 9-30-09. Unaudited. 2 Class T shares began operations on 10-6-08. 3 Based on the average daily shares outstanding. 4 Assumes dividend reinvestment. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Includes the proxy expenses, which amounted to 0.03% of average net assets. 8 Annualized. 9 Portfolio turnover is shown for the period from April 1, 2008 to March 31, 2009. See notes to financial statements 24 Rainier Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S CLASS ADV SHARES Period ended 9-30-09 1 3-31-09 2 Per share operating performance Net asset value, beginning of period Net investment income (loss) 3 — 4 (0.01) Net realized and unrealized gain (loss) on investments 3.57 (9.55) Total from investment operations Net asset value, end of period Total return (%) 5 6 6 Ratios and supplemental data Net assets, end of period (in millions) $18 $17 Ratios (as a percentage of average net assets): Expenses before reductions 1.30 7 1.14 8 Expenses net of fee waivers 1.14 7 1.14 8 Expenses net of fee waivers and credits 1.14 7 1.14 8 Net investment income (loss) 0.01 8 (0.04) 8 Portfolio turnover (%) 67 101 9 1 Semiannual period from 4-1-09 to 9-30-09. Unaudited. 2 Class ADV shares began operations on 4-28-08. 3 Based on the average daily shares outstanding. 4 Less than $0.01 per share. 5 Assumes dividend reinvestment. 6 Not annualized. 7 Includes the proxy expenses, which amounted to 0.04% of average net assets. 8 Annualized. 9 Portfolio turnover is shown for the period from April 1, 2008 to March 31, 2009. CLASS NAV Period ended 9-30-09 1 3-31-09 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.02 0.04 Net realized and unrealized gain (loss) on investments 3.59 (9.57) Total from investment operations Less distributions From net investment income — (0.02) Net asset value, end of period Total return (%) 4 5 5 Ratios and supplemental data Net assets, end of period (in millions) $626 $400 Ratios (as a percentage of average net assets): Expenses before reductions 0.87 6 0.83 7 Expenses net of fee waivers 0.87 6 0.83 7 Expenses net of fee waivers and credits 0.87 6 0.83 7 Net investment income 0.26 7 0.26 7 Portfolio turnover (%) 67 101 8 1 Semiannual period from 4-1-09 to 9-30-09. Unaudited. 2 Class NAV shares began operations on 4-28-08. 3 Based on the average daily shares outstanding. 4 Assumes dividend reinvestment. 5 Not annualized. 6 Includes the proxy expenses, which amounted to 0.02% of average net assets. 7 Annualized. 8 Portfolio turnover is shown for the period from April 1, 2008 to March 31, 2009. See notes to financial statements Semiannual report | Rainier Growth Fund 25 Notes to financial statements (unaudited) Note 1 Organization John Hancock Rainier Growth Fund (the Fund) is a diversified series of John Hancock Funds III (the Trust). The Trust was established as a Massachusetts business trust on June 9, 2005. The Trust is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end investment management company. The investment objective of the Fund is to seek to maximize long-term capital appreciation. John Hancock Investment Management Services, LLC (the Adviser) serves as investment adviser for the Trust. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Trust. The Adviser and the Distributor are indirect wholly owned subsidiaries of Manulife Financial Corporation (MFC). The Board of Trustees have authorized the issuance of multiple classes of shares of the Fund, including classes designated as Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class T, Class ADV and Class NAV shares. Class A, Class B and Class C shares are open to all retail investors. Class I shares are offered without any sales charge to various institutional and certain individual investors. Class R1, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class T and Class ADV shares are closed to new investors. Class NAV shares are sold to affiliated funds of funds, within the John Hancock funds complex. The shares of each class represent an interest in the same portfolio of investments of the Fund, and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Board of Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bear distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. The Fund is the accounting and performance successor of the Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund). On April 28, 2008, the Fund acquired substantially all the assets and assumed the liabilities of the Predecessor Fund pursuant to an agreement and plan of reorganization, in exchange for Class A and Class I shares of the Fund. The Adviser and affiliates owned 10.03%, 95.22% 100%, 100% and 100% of Class A, Class R1, Class R3, Class R4 and Class R5 shares, respectively, of the Fund on September 30, 2009. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after period end through the date that the financial statements were issued, November 23, 2009, have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
